Citation Nr: 9911673	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-31 979A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for hypothyroidism, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from October 1985 to October 
1996.  In a January 1997 rating action, the RO granted 
service connection for hypothyroidism and assigned a 10 
percent evaluation.  The veteran appealed for a higher 
rating.


REMAND

Pursuant to C.F.R. § 4.119, Diagnostic Code 7903, a 10 
percent disability evaluation for hypothyroidism requires 
that there be fatigability, or continuous medication required 
for control.  A 30 percent disability evaluation requires 
fatigability, constipation, and mental sluggishness.  A 60 
percent disability evaluation requires muscular weakness, 
mental disturbance, and weight gain.  A 100 percent 
disability evaluation requires cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.

The veteran was afforded a VA endocrinology examination in 
December 1996.  The veteran's subjective complaints included 
constant fatigue, weakness, sleepiness, and a 12 pound weight 
gain in 3 months.  The examiner diagnosed primary 
hypothyroidism and medication was recommended.  There were no 
findings or comments pertaining to the veteran's subjective 
complaints.  

In her substantive appeal (Form 9) to the Board of Veterans' 
Appeals (Board) in November 1997, the veteran stated that she 
was experiencing mental disturbance, muscular weakness, cold 
intolerance, and constant sleepiness.  Based on the 
foregoing, the Board concludes that a VA examination should 
be performed that addresses the criteria necessary for an 
increased evaluation in this case.  

This is a case in which service connection had been granted 
for hypothyroidism on the basis of it being caused by 
lithium, which was prescribed for treatment of a service-
connected psychosis.  The psychosis is currently evaluated as 
70 percent disabling, and the RO has assigned the veteran a 
total rating for compensation purposes based on individual 
unemployability.  In view of the fact that hypothyroidism is 
separately evaluated, the VA physician will need to 
distinguish mental disturbance associated with hypothyroidism 
from mental disturbance evaluated as part and parcel of the 
service-connected psychosis.

This case is REMANDED for the following action:      

1.  The RO should contact the veteran and 
ask her whether she has received any 
treatment for her hypothyroidism since 
December 1996, the date of the VA 
examination.  Based on her response, the 
RO should obtain a complete copy of all 
treatment records referable to the 
veteran's hypothyroidism, and associate 
them with the claims folder.

2.  Following receipt of the 
aforementioned evidence, if any, the RO 
should schedule the veteran for a VA 
endocrinology examination to evaluate all 
aspects of the her service-connected 
hypothyroidism.  The examiner must review 
the entire claims folder, including a 
copy of this REMAND, prior to the 
examination.  The examination should 
include detailed information concerning 
the veteran's hypothyroid symptoms, if 
any, to include fatigability, 
constipation, muscular weakness, weight 
gain, cold intolerance, cardiovascular 
involvement, bradycardia, and sleepiness.  
The examiner should also address any 
mental problems associated with the 
veteran's hypothyroidism, including 
mental disturbance and mental 
sluggishness, if any.  As explained 
above, any such mental disturbance should 
be distinguished from mental disturbance 
which is part and parcel of the service-
connected psychosis.      

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and her representative should be 
provided with an appropriate Supplemental Statement of the 
Case, if such is in order.  They should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The purpose of this remand is to obtain clarifying 
data.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).









